Citation Nr: 0403424	
Decision Date: 02/06/04    Archive Date: 02/11/04	

DOCKET NO.  02-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for residuals of a neck 
injury. 

3.  Entitlement to a monetary allowance under 38 U.S.C., 
Chapter 18 for the veteran's child.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the benefits sought on appeal.  The 
veteran, who had active service from September 1964 to 
September 1967, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the veteran's claims for service 
connection were prepared as claims to reopen based on the 
submission of new and material evidence.  However, the Board 
finds that the statement submitted by the veteran in April 
2001 constitutes a Notice of Disagreement to the November 
2000 rating decision that denied service connection for back 
and neck disorders.  Consequently, the Board has rephrased 
the issues as set forth on the title page of this decision. 

The issue of entitlement to service connection for residuals 
of a low back injury will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All obtainable relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  No currently diagnosed cervical spine disorder is shown 
to be causally or etiologically related to service, and 
arthritis of the cervical spine was not manifested during 
service or within one year of separation from service.

3.  The veteran's child does not have spina bifida. 


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by active service, nor may cervical spine 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2003); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003). 

2.  The requirements for a monthly monetary allowance under 
38 U.S.C., Chapter 18, for the veteran's child have not been 
met.  38 U.S.C.A. §§ 1802, 1805, 1821, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.814 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify claimants 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions 
and the Statement of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Statement of 
the Case specifically informed the veteran of the provisions 
of the VCAA, and letters to the veteran dated in May and 
September 2001 further informed the veteran of the type of 
evidence needed to establish entitlement to the benefits 
sought and the division of responsibilities between the VA 
and the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  In addition, the RO obtained all obtainable 
private medical records identified by the veteran.  The Board 
does acknowledge that medical records from the time of the 
veteran's employment with the United States Postal Service 
have not been obtained despite more than one request for 
those records from the VA and the veteran.  Testimony 
presented at a hearing before the BVA clearly reflects the 
veteran's understanding of the situation with respect to 
those medical records, and the veteran indicated that he was 
going to attempt to obtain those records once again.  
However, the veteran submitted no further records.  The 
veteran also testified at his hearing that he received 
chiropractic treatment shortly following his separation from 
service but that those records are unavailable.  

Lastly, the veteran has not been afforded a VA examination in 
connection with his claim for service connection for 
residuals of a neck injury, but the Board finds that such an 
examination is not necessary with respect to this claim.  In 
this regard, while there is competent medical evidence of a 
currently diagnosed disability, and the record before the 
Board contains no evidence that the veteran suffered an 
event, injury or disease pertaining to his neck during 
service, nor does the record contain any evidence that the 
currently diagnosed disability is in any way related to 
service.  Under these circumstances, the Board finds that a 
medical examination or medical opinion is not necessary to 
decide this claim.  38 C.F.R. § 3.159(c)(4).  Furthermore, 
the veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claims.  
Therefore, the Board finds that all obtainable, relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that the case is 
ready for appellate review.  

Residuals of a Neck Injury

The veteran essentially contends that he sustained a neck 
injury while in basic training and again while in Vietnam.  
The veteran asserts that he has continued to have problems 
with his neck since service and that any injuries he 
sustained while working for the Post Office were reinjuries 
of an already bad neck.  Therefore, a favorable determination 
has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
osteoarthritis, when such a disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough.  There must be a chronic disability resulting 
from that disease or injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally to prove service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1998).  

In this case, the veteran's service medical records contain 
no evidence of complaints, treatment or diagnosis pertaining 
to the cervical spine during service.  In addition, a 
physical examination performed in July 1967, in connection 
with the veteran's separation from service, shows the veteran 
reported no complaints pertaining to his neck at that time 
and physical examination showed no pertinent defects or 
abnormalities.  Similarly, medical records dated following 
service do not document any complaints, treatment or 
diagnosis pertaining to the cervical spine for many years 
following the veteran's separation from service.  In this 
regard, the earliest reference to complaints associated with 
the neck appears to be contained in a private medical record 
dated in May 1991 at which time the veteran was seen for a 
work-related injury.  The veteran described sitting in his 
truck and twisting to the right and pulling a tray forward 
and felt a pulling sensation in the left mid scapular area 
and neck.  The assessment at that time was muscle strain of 
the left upper back and neck.  Subsequent records show 
continuing complaints of neck pain and diagnoses which 
included degenerative changes in the cervical spine, cervical 
strain with radiculopathy and cervical spine spondylosis.  
However, there is no medical evidence that relates any 
currently diagnosed disorder to service and, more 
specifically, to any injury the veteran reports he sustained 
in service.  

While the veteran reports that he sustained an injury to his 
neck during service and reinjured his neck again in Vietnam, 
the veteran's service medical records contain no confirmation 
of the veteran sustaining any injury involving his cervical 
spine during service.  Significantly, no cervical spine 
disability was shown at the time of the veteran's separation 
from service, and none was shown for decades following the 
veteran's separation from service.  It is also significant 
that none of the medical records pertaining to treatment of 
the veteran's neck contain any reference to any injury the 
veteran now reports he sustained during service.  Indeed, 
when the veteran was first seen for complaints of neck pain 
in May 1991 he related a current work-related injury rather 
than an injury occurring during service.  

The veteran was informed of the need to submit evidence that 
demonstrated a nexus or relationship between a current 
disability and service in letters sent to him by the RO in 
May and September 2001.  The veteran submitted no medical 
evidence to substantiate his contention that his currently 
diagnosed cervical spine disorder is related to service.  In 
the absence of such evidence the Board finds that service 
connection for residuals of a neck injury is not warranted.  

While the Board has considered whether or not a VA 
examination is necessary to decide this claim, the Board 
finds that the absence of evidence of an inservice injury, 
coupled with the lack of continuity of symptomatology between 
separation from service and 1991 and the lack of any medical 
evidence relating a current diagnosis to service, that such 
an examination and any resulting opinion would amount to 
speculation and be of limited, if any, probative value.  As 
such, the Board believes that the evidence is sufficient to 
decide the current claim without a further examination or 
medical opinion.  

Lastly, the Board would note that the RO prepared the current 
claim in terms of whether new and material evidence had been 
submitted to reopen the previously denied claim.  However, as 
indicated above, the Board finds that the veteran did express 
disagreement to the November 2000 rating decision in April 
2001.  While the Statement of the Case purported to determine 
that new and material evidence had not been submitted to 
reopen the previously denied claim, the Statement of the Case 
did contain laws and regulations pertaining to service 
connection in addition to laws and regulations pertaining to 
reopening a claim based on new and material evidence.  In 
addition, rating decisions dated in August and November 2000, 
as well as the April 2002 rating decision, clearly reflect a 
review of all of the evidence of record in deciding the 
veteran's claim.  Therefore, the Board finds that the veteran 
will not be prejudiced by the Board rephrasing the issue to 
that set forth on the title page of this decision and 
addressing the merits of the veteran's claim for service 
connection for residuals of a neck injury.  Bernard v. Brown, 
4 Vet. App. 384, 392 (1993).  

Monetary Allowance Under Title 38, Chapter 18

The VA will pay a monetary allowance to any child of a 
Vietnam veteran for any disability resulting from spina 
bifida suffered by such child.  38 U.S.C.A. § 1805(a); 
38 C.F.R. § 3.814(a).  In this case, while the record 
reflects that the veteran did serve in Vietnam and has a 
child that was born with a disability, the record clearly 
shows that the veteran's son was born with cerebral palsy, 
not spina bifida.  While the veteran may believe that his 
son's disability is due to Agent Orange he was exposed to 
while in Vietnam because his son was conceived following that 
service, simply put, the law does not provide for benefits to 
any child of a Vietnam veteran in a case such as this for any 
disability resulting from other than spina bifida suffered by 
such child.  Since the law does not provide for benefits in 
this case, the Board concludes that the appeal must be 
denied. 


ORDER

Service connection for residuals of a neck injury is denied. 

A monetary allowance for the veteran's child under Title 38, 
Chapter 18, is denied.


REMAND

A preliminary review of the record with respect to the claim 
for service connection for residuals of a back injury 
discloses a need for further development prior to appellate 
review.  At the outset, the Board notes that rating decisions 
dated in August 2000 and November 2000 denied service 
connection for residuals of a back injury.  While the veteran 
submitted a statement dated in April 2001 which requested 
that his claim be reconsidered, the Board construes this 
statement, submitted so soon after the November 2000 rating 
decision, to constitute a Notice of Disagreement to that 
decision.  As such, the Board has rephrased the issue as set 
forth on the title page of this decision.  

A brief review of the evidence of record discloses that the 
veteran was seen with complaints of low back pain and 
sacroiliac joint pain in July 1965.  While no pertinent 
complaints or abnormalities were noted on the physical 
examination performed in July 1967 in connection with the 
veteran's separation from service, the veteran testified that 
he continued to experience low back pain since service.  The 
Board also observed that the record contains evidence of a 
current low back disorder.  For example, X-rays of the lumbar 
spine taken in September 1999 concluded with a pertinent 
impression of multilevel spondylosis of the lumbar spine with 
L4-5 intervertebral disc height loss and vertebral end-plate 
sclerosis.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for residuals of a back injury.  Under the facts 
and circumstances of this case, the Board is of the opinion 
that such an examination is necessary to fairly decide the 
veteran's claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA have been satisfied.  

2.  The veteran should be afforded an 
examination of his back to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer an opinion as to 
whether any currently diagnosed back 
disorder is casually or etiologically 
related to the complaints and 
symptomatology shown in service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 

3.  The RO should review the veteran's 
claim for service connection for 
residuals of a back injury on the merits, 
addressing the April 2001 Notice of 
Disagreement to the November 2000 rating 
decision.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



